t c summary opinion united_states tax_court djamal mameri petitioner v commissioner of internal revenue respondent docket no 16403-15s filed date djamal mameri pro_se nicholas r rosado and peter r hochman for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for tax_year after concessions the sole issue for decision is whether petitioner is entitled to an education credit background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioner resided in california when the petition was timely filed continued internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure while the parties stipulated and attached a copy of a notice_of_deficiency dated date we note that the copy of the statutory notice attached to the petition is dated date although the two notices were sent to different addresses no explanation has been provided by the parties as to the circumstances of the different dates on the notices we conclude that the petition filed date was timely filed in response to the notice_of_deficiency dated date petitioner reported dollar_figure in total qualified_education_expenses on hi sec_2012 return petitioner asserted in his petition that he paid dollar_figure for his computer and about dollar_figure for tuition djamal mameri petitioner worked for guardsmark llc guardsmark as a security guard during the year at issue petitioner was also an undergraduate student at berkeley city college in during the spring semester petitioner took courses including english a critical thinking composition course the instructor required students to build an anthology of peer-reviewed sources on a research topic generated during class the anthology project started the third week of the semester and was due at the end of the semester students could choose a topic conduct extensive online research on the topic and put together an anthology of the sources found work performed during class hours included discussion and critical thinking students conducted online research for the anthology outside of class hours petitioner spent six to seven hours per day when researching for the class the berkeley city college library had online databases available for student use but the library had limited hours and did not have a laptop loan program petitioner attended both morning and evening classes and worked at guardsmark in the afternoon the spring semester started in february and ended on may at the end of date petitioner visited algeria his homeland this visit coincided with the end of the english class and the due_date for the anthology project the instructor gave petitioner an in progress status for the english class to provide him an extension of time to complete the anthology project so that he could travel to algeria petitioner purchased a computer on date which he took with him to algeria before he purchased the computer petitioner sometimes used his roommate’s computer or used a computer at work to complete his coursework while in algeria petitioner used his computer to continue working on his english class project which he completed in date petitioner timely filed a form 1040a u s individual_income_tax_return for claiming an american_opportunity_tax_credit of dollar_figure in support of the claimed credit petitioner attached to his return form_8863 education credits american opportunity and lifetime learning credits petitioner did not provide a receipt or other documentation to substantiate his payment of tuition respondent agrees that petitioner was enrolled in berkeley city college for the spring semester petitioner provided a copy of a statement from an hsbc credit card account in his name listing a purchase of dollar_figure on date from computers in oakland california the parties agree that petitioner purchased the computer petitioner also provided a signed letter from his english instructor dated date stating that although the bulk of work for the english course could be performed using the berkeley city college library’s databases the library had limited hours and no laptop loan program so students whose schedules didn’t allow for much time on campus to use the databases during the library hours were limited to using personal computers to complete their work discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a ii tuition and related education expenses the code allows for a variety of education credits including the american opportunity_credit a modified version of the hope scholarship credit that was in effect for tax_year see sec_25a the american opportunity_credit provides for a credit against tax equal to of qualified_tuition_and_related_expenses paid_by a taxpayer during the taxable_year up to dollar_figure plu sec_25 of such expenses paid that exceed dollar_figure but do not exceed dollar_figure allowing for a maximum credit of dollar_figure sec_25a up to of the credit may be refundable sec_25a the credit is allowed for the first four years of post secondary education for qualified tuition and expenses including required course materials sec_25a and to be eligible for the credit a student must be enrolled in at least one academic period and must be taking at least one-half of a normal full-time workload for a student in that course of study sec_25a b generally qualified_tuition_and_related_expenses means tuition and fees required for enrollment or attendance sec_1_25a-2 income_tax regs a required fee is one that is required to be paid to the eligible_educational_institution as a condition of the student’s enrollment or attendance at the institution id subpara i amounts paid for books supplies and equipment are eligible only if the fees must be paid to the institution for the student’s enrollment or attendance id subdiv ii for example if students are required to purchase books and reading materials for a course but can purchase them from another source such as an off-campus bookstore they are not required to be purchased from the institution for enrollment or attendance see id subpara example a taxpayer ordinarily must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed sec_6001 sec_1_6001-1 income_tax regs when a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite keenan v commissioner tcmemo_2006_45 aff’d 233_fedappx_719 9th cir petitioner asserted that he spent about dollar_figure on tuition in respondent agrees that petitioner was enrolled in the english course during spring respondent does not dispute that petitioner carried at least one-half the normal full-time workload for a student in his course of study at berkeley city college see sec_25 b petitioner provided credible testimony and a letter from an instructor at the college satisfying the court that he was enrolled in and paid tuition for at least one course at berkeley city college in we conclude petitioner expended dollar_figure for qualified tuition in this tuition was clearly required by the school as a condition of enrollment and thus is a qualifying expense for the education credit see cohan v commissioner f 2d pincite sec_1_25a-2 income_tax regs the parties agree that petitioner paid dollar_figure to purchase the computer for his english class at berkeley city college since a computer is not tuition or a fee charged by an educational_institution it would have to qualify under books supplies and equipment see sec_1_25a-2 income regs there is no evidence that petitioner was required to purchase the computer directly from berkeley city college instead petitioner was able to and in fact did purchase the computer from a third party thus the cost of the computer is not an expense that qualifies for the education credit see id subpara example even if petitioner’s computer was required to be purchased from the institution he would also have to show that berkeley city college required that it be purchased as a condition of enrollment or attendance see id para d i petitioner asserted that because of his visit to algeria he needed the computer to complete the anthology assignment petitioner did not indicate that berkeley city college required him to purchase the computer additionally the instructor’s letter states only that students at berkeley city college had limited options to use library computers and does not indicate that the computer was required for the class or to attend the college thus petitioner has not shown that purchasing the computer was a condition of enrollment or attendance as required by the regulation see id subparas and on the basis of the record we conclude that petitioner is entitled to a credit of dollar_figure for tuition paid in petitioner is not entitled to a credit for the cost of his computer we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
